DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-9 are pending and presented for examination.

Response to Arguments
Initially, it is noted that applicant’s amendments have overcome the previous 35 U.S.C. 112(b) rejections.
Applicant's arguments filed 8/22/2022, with respect to the prior art, have been fully considered but they are not persuasive. The Applicant argues that JP ‘016 discloses that an elastic and genuine feel can only be obtained when all of points (1)-(3) are present. The Applicant points to column 4, line 65 to column 5, line 11 of counterpart U.S. 6794446 where this section is referenced. However, the Examiner cannot find this statement in the machine translation of JP ‘016 that was provided to Applicants. Additionally, U.S. 6794446 is a family member of JP ‘016 but does not appear to be an identical English equivalent (the disclosures are not identical). Further, evidence that U.S. 6794446 is not an English equivalent of JP ‘016 can be found in the different numbers of examples between the two documents (JP ‘016 has Synthesis Examples A and B, Examples 1-7 and Comparative Examples 1-4; whereas U.S. 6794446 has Synthesis Examples A, B, C, D, a and b, Examples 1-11 and Comparative Examples 1-7. Therefore, Applicant’s arguments regarding what U.S. 6794446 discloses is not relevant to the current rejection which relies on JP ‘016, in which it does not appear that this particular statement is made. Therefore, the Examiner maintains the rejections of record as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (U.S. PGPUB No. 2009/0286436) in view of JP4042016 (hereinafter ‘016, reference is made to the provided English translation).

	Regarding claims 1, 3 and 7-9, Koide teaches a production method for a leather-like sheet material (abstract) comprising: a step of adding an aqueous resin dispersion liquid containing a water-dispersed polyurethane (abstract and claim 6) to a fibrous base material formed of ultrafine fibers (abstract and claim 6); and a step of coagulating the polyurethane in hot water at a temperature of 50-100 °C (0107). Koide teaches that the polyurethane includes hydrophilic groups (0049), and that the dispersion liquid includes a crosslinking agent (0063) and a thermosensitive coagulant, such as calcium chloride or sodium sulfate (0119). Koide further teaches that the cross-section includes regions occupied by the polyurethane and independent regions as shown in reproduced Figure 1, where 1 represents the polyurethane, 2 represents the fiber bundles and 3 represents gaps between the polyurethane and fiber bundles.
    PNG
    media_image1.png
    249
    335
    media_image1.png
    Greyscale

	Koide fails to teach the inclusion of a viscosity improver or that the regions including masses of the polymer elastomer have a cross-sectional area of 50 µm2 or more and the total area of these regions accounts for 0.1-5% of the cross-sectional area of the sheet-like article in an observation view field.
	First, ‘016 teaches a method for producing sheet-like artificial leather (0001) in a process comprising applying a water-borne dispersion of a urethane resin to a fiber material (0001). ‘016 specifically teaches the inclusion of a thickener (comparable to a viscosity improver), such as a non-ionic associative type thickener (0041-0046) in the water-borne dispersion (0001). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Koide’s process by including a viscosity improver in the polyurethane aqueous resin dispersion as disclosed by ‘016. One would have been motivated to make this modification as ‘016 teaches that the inclusion of a thickener provides an improved texture (0041).
	Second, Koide fails to teach the cross-sectional areas of the independent regions or the total area of the independent regions. However, Koide makes clear that the amount of polyurethane in the substrate and on the fibers is a result-effective variable that adjusts the feeling of the textile and its strength (0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of polyurethane applied and impregnated to provide the regions including masses of the polymer elastomer to have a cross-sectional area and total area in the range as claimed through process optimization to provide an artificial leather with a combination of good strength and texture, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

2.	Claims 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of ‘016 as applied to claim 1 above, and further in view of Barnhardt et al. (WO 96/22415).

I.	Regarding claims 5 and 6, Koide in view of ‘016 teach all the limitations of claim 1, but fail to teach the inclusion of guar gum as a viscosity improver/thickener. However, Barnhardt teaches incorporating polysaccharides (abstract), such as guar gum being particularly preferred (page 6), as thickeners (abstract) in aqueous latexes (abstract and page 4) potentially for textile applications (page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include guar gum as a thickener in Koide in view of ‘016’s process. One would have been motivated to make this modification as Barnhardt teaches that the inclusion of a polysaccharide thickener provides the benefits of stabilizing the compositions, improving froth-rate, improved rheology, and improved application efficiency and improved appearance in processing (page 11).

II.	Regarding claims 2 and 4, Koide in view of ‘016 teach all the limitations of claim 1 but fail to teach the dispersion liquid having non-Newtonian properties or thixotropic properties. However, Barnhardt teaches incorporating polysaccharides (abstract), such as guar gum being particularly preferred (page 6), as thickeners (abstract) in aqueous latexes (abstract and page 4) potentially for textile applications (page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include guar gum as a thickener in Koide in view of ‘016’s process. One would have been motivated to make this modification as Barnhardt teaches that the inclusion of a polysaccharide thickener provides the benefits of stabilizing the compositions, improving froth-rate, improved rheology, and improved application efficiency and improved appearance in processing (page 11).
	Furthermore, the combination of references teaches a combination of a polyurethane latex and guar gum in an amount of 0.01-15 parts per 100 parts (see Barnhardt at abstract) of polymer solid (in the combination of references this polymer would be polyurethane). Additionally, Applicant’s specification makes clear that a guar gum thickener provides a water-borne polyurethane dispersion with non-Newtonian and thixotropic properties (0138-0140). Applicant’s specification further teaches the guar gum added in an amount of 2 parts to 100 parts of polyurethane (see Example 8 in applicant’s specification). Therefore, given the similarities between the latexes and the use of the same viscosity improver (guar gum) in overlapping amounts; the Examiner contends that inherently Koide in view of ‘016 and further in view of Barnhardt’s aqueous resin dispersion will have thixotropic and non-Newtonian properties.

Conclusion
	Claims 1-9 are pending.
	Claims 1-9 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 12, 2022Primary Examiner, Art Unit 1717